 In the Matter of WAYNESBORO KNITTING COMPANYandTEXTILEWORKERS UNION OF AMERICA, C. I. O.Case No. 6-CA-62.-Decided June 6, 1950DECISION AND ORDEROn March 17, 1950, Trial Examiner Robert L. Piper issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not. engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions to'the Intermediate Report and a supporting brief, and the Respondentfiled an opposing brief.The Boarcl1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no' prejudicial error was colnmitted.2The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10- (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders. that the complaint issued herein'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connection with this case to a three-member panel [Chairman Herzog and 'Members Reynolds and Styles].2At the start of the hearing, the Trial Examiner granted a motion by the Respondent.todismiss a paragraph of the complaint on the ground that it did not allege the com-mission of an unfair labor practice.The paragraph in question alleged that the Re-spondent was responsible for certain statements and expressions tending to discourageconcerted activities and union membership.As discouragement of such activities maywell include illegal restraining and coercive conduct, as well as permissible expressionsof opinion, this allega.ton of the complaint was sufficiently broad to support findings ofSection 8 (a) (1) violations if the evidence so warranted.Tile. Trial Examiner's rulinggranting the motion was therefore erroneous and is hereby reversed.1Tre find, however, that the ruling was not prejudicial, as all the evidence relied uponby the General Counsel to support that particular paragraph, received in evidence asrelevant to other unfair labor practice allegations of the complaint, has been consideredand found insufficient to support any unfair labor practice finding.90 NLRB No. 26.113903847-51-vol. 90-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst Respondent,Waynesboro Knitting Company, Waynesboro,Pennsylvania,be, and it hereby is, dismissed.INTERMEDIATE REPORT AND RECOMMENDED ORDERMessrs. Emil E. NarickandEugene K. Kennedy,for the General Counsel.Rice & Hannis,byaLessrs. L. I. RiceandD. H. Rodgers, Jr.,ofMartinsburg,W. Va., for Respondent.Messrs. Samuel J. Fiore, Edmund F. Ryan, Jr.andC.P. Ellington,for theUnion.STATEMENT OF THE CASEUpon a charge filed on January 8, 1948, by Textile Workers Union of Amer-ica,CIO (hereinafter called the Union,) the General Counsel of the NationalLabor Relations Board (hereinafter called the Board), by the Regional Direc-tor for the Sixth Region, (Pittsburgh, Pa.), issued a complaint dated June10, 1949, against Waynesboro Knitting Company (hereinafter called Respond-ent), alleging that Respondent had engaged and was engaging in unfair laborpractices affecting commerce within the meaning of Sections 8 (a) (1) and(3), and 2 (6) and (7) of the National Labor Relations Act, as amended(hereinafter called the Act), 61 Stat. 136, 29 U. S. C. Supp. I, Sees. 141,et seq.Copies of the charge, the complaint, and a notice of hearing were duly servedupon Respondent and the Union.With respect to the unfair labor. Oractices, the complaint alleged in sub-stance that Respondent : (1) From on or about September 1, 1947, to the dateof the issuance of the complaint, made or authorized statements and expres-sions tending to discourage concerted and union activities and union mem-bership among its employees; (2) discharged Donald C. Flohr, its employee, onor about November 24, 1947, and has since failed and refused to reinstate saidFlohr, because of his membership in and activities on behalf of the Union,and other concerted activities; and (3) by the foregoing conduct engaged inunfair labor practices within the meaning of Section 8 (a) (1) and (3) of theAct.Respondent's answer admitted certain allegations of the complaint withrespect to the nature,of its business but denied the alleged unfair labor prac-tices, and affirmatively alleged that Flohr was laid off because of the installa-tion of technological improvements.Pursuant to notice a hearing was held at Chambersburg, Pennsylvania, fromJune 28 to July 1, 1949, inclusive, before the undersigned, Robert L. Piper,the Trial Examiner duly designated by the Chief Trial Examiner. The Gen-eral Counsel and Respondent were represented by counsel and the Union byrepresentatives.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was afforded allparties.At the opening of the hearing, Respondent moved to dismiss paragraph 4 (a)and (b) of the complaint, which alleged statements and expressions by Respond-ent tending to discourage concerted and union activities and Membership, onthe grounds that no unfair labor practice was alleged in the absence of anyallegation of threat of reprisal or force or promise of benefit.The motionwas granted.'1The GeneralCounsel didnot availhimself ofthe opportunity to amend the complaint. rWAYNESBORO KNITTING COMPANY115At the conclusion of the General Counsel's case-in-chief, the General Counselmoved for reconsideration of the dismissal of paragraph 4 (a) and (b) of thecomplaint on the grounds that the evidence adduced established the allegedviolation of the Act.This motion was denied? Respondent's motion to dis-miss the complaint for failure of proof was denied.Upon renewal thereof atthe close of the hearing, ruling was reserved thereon and is disposed of bythe findings and conclusions hereinafter made.A motion made at the close ofthe hearing by the General Counsel to conform the pleadings to the proof withrespect to minor variances was granted.Oral argument was heard from counsel. Respondent waived the filing of abrief.The General Counsel requested and received time to file a brief.Nobrief was received.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Pennsylvania corporation maintaining its principal officeand plant at Waynesboro, Pennsylvania, where it is engaged in the manufac-ture, sale,and distribution of ladies'and men's knit underwear and relatedproducts.During the year immediately preceding this hearing, Respondent inthe operation of its business purchased materials of a value in excess of $100,-000, of which approximately 75 percent was purchased outside the State ofPennsylvania, and sold finished products of a value inexcess of$100,000, ofwhich approximately 70 percent was sold and delivered outside the State ofPennsylvania.These facts were stipulated by the parties.Respondentadmits,and I find, that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDThe Union is 'a labor organization admitting to membership employees ofRespondent.III.THE ALLEGED UNFAIR LABORPRACTICESA.The alleged discriminatory discharge of FlohrAs previously noted, the single purported allegation in the complaint of inde-pendent interference, restraint, and coercion was dismissed and this ruling wasreiterated after receipt of the evidence, which clearly failed to establish anyacts constituting independent violations of Section 8 (a) (1) of the Act.This leaves as the sole issue for consideration the alleged discriminatorydischarge of Donald C. Flohr.Respondent operates its manufacturing plant in Waynesboro, Pennsylvania.The plant is divided into several departments, each headed by a superintendent.The rayon knitting department operates a number of machines.The employeesin that department are a foreman,a number of machine operators,machine fixers,several winder operators,and some inspectors.The number varies dependingupon the number of machines in production.The foreman is also a fixer and2The evidence adduced by the General Counsel,which was received in support of theAllegations of violation of Section 8 (a) (3) of theAct, clearlyestablishes that the conductcomplained of was protected free speech under Section 8 (c) of the Act. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDspends most of his time doing such work. The fixers are mechanics who makethe necessary repairs.on the machines.In February 1941, Flohr started to work for Respondent in the knitting de-partment as an operator. In August 1942, Flohr quit but returned in Decemberand started to work as a fixer. In February 1943, Flohr was transferred to thenight shift as foreman-fixer.Be requested transfer back to day work in Decem-her, which was granted, and he reverted to the status of fixer at a lower wage.He remained on this job until terminated on November 24, 1947.Glenn Miller was the day foreman-fixer, and as such was Flohr's immediatesupervisor after he returned to day work.Respondent strenuously contendedthat Miller was not a supervisor within the meaning of the Act because most ofhis time was spent working as a fixer.However, the undisputed evidence, mostof which was adduced by Respondent's witnesses, shows that Miller was in chargeof the operators and fixers, made daily work and machine assignments, disciplinedemployees, reported employees' faults to the superintendent, exercised a portionof the superintendent's functions daily and all of them in his absence, receivedreports of defective work by operators and fixers from the inspectors, criticizedemployee work and qualities, instructed new employees and inspected the opera-tions in his department, made reports to the superintendent, and generally re-sponsibly directed the work of all the operators, fixers, and inspectors. In addi-tion it was conceded that a portion of Miller's, pay was for supervision, and thatthe same was true with respect to Flohr while be was the night foreman.Millerconcededly did not have the power to hire or fire, but did make recommendationsand reports concerning employees to his superior.The undisputed evidence con-vinces me, and I so find, that Miller was a supervisor within the meaning of theAct.'The events in issue took place during the late summer and fall of 1947. Some-time in August, Samuel J. Fiore, a national representative of the Union, cametoWaynesboro for organizational activities.On September 15, he and severalassistants handed out union pamphlets at Respondent's 2 gates, This wasrepeated about 8 times up to and through December. Respondent was awareof this activity.The first distribution was immediately followed by a unionorganization meeting, which was attended by 7 or 8 of Respondent's employees,including Flohr.A second union meeting was held on September 24, againattended by 7 or 8 including Flohr.At this meeting most of those present signedunion application cards and were given additional cards to solicit fellow em-ployees.Flohr passed out about 20 union application cards, but only 1 duringworking hours, and did not discuss the subject or wait for a signature, but merelyasked the employees to return the cards later.Flohr did secure about 11 signers.The third and last union meeting was held about October 20, and only Flohrattended.,During July Respondent started to install electrical stop-motion devices on itsknitting machines, and completed the installation by January 1948. In Novem-ber 1947, all of the machines in operation at the time had had such devices in-stalled.During this period, Respondent had about 11 or 12 employees in therayon knitting department.They were the foreman-fixer (Miller), 2 otherfixers, 1 inspector, 5 or 6 machine operators, and 2 winder operators.The 2fixers were Flohr and Richard Burns.While Burns had worked for Respondentoff and on since 1941, he had not become a fixer until April, 1947, more than 4 years3 OhioPowerCompany v. N. L. R. B.,176 F. 2d 385 (C. A. 6) ; AcneBreweries,. 86NLRB 1098. WAYNESBORO KNITTING COMPANY117afterFlohr.On November 24, Snowberger, superintendent of Respondent'srayon knitting department, advised Flohr that the installation of the stop-motiondevices reduced the need for fixers, and that Respondent was laying him off asthe poorest fixer of the three.Flohr left the plant.Either that day or thenext.Flohr contacted Reid, Respondent's vice president and general manager,concerning his layoff and Reid advanced substantially the same reasons.B. Evidence adduced by the General CounselPractically the only evidence adduced in support of the alleged discriminatorydischarge was that given by Flohr. Substantially, his testimony was that hehad joined the Union on September 15, had attended the three meetings, andhad solicited membership in the Union. It was undisputed that no one repre-senting management was aware of Flohr's solicitations, that only once had hehanded out a card during working hours, and that this took a very short time,as he did not discuss the matter and did not ask the employee to sign at thetime.He admitted that no management representative ever witnessed. hisactivity in passing out cards.He did testify that he gave a card to Lowe, apatternmaker and Reid's nephew.Flohr testified that Miller, his foreman, wasaware of his Union membership.Flohr said that after the meeting of September24,Miller told him at the plant that Flohr was at the meeting. Flohr furthertestified that he told Miller he was at the meeting and Miller said, "all right,it isn't any of my business."Miller, Flohr, and two other employees rode in acar-pool after work.On October 15,. Flohr met Fiore outside the plant on thesidewalk and left Miller and the others waiting in the car while he discussed withFiore wage rates at the Utica mills for work similar to that in Respondent'splant.Flohr claimed that this was within sight of Miller and that after he gotback iii the car he told Miller and the others that union members at Utica madetwice as much pay as Respondent's employees.He and Fiore agreed their con-versation lasted around 8 minutes, but could not be heard in the car. Fiore wasunable to identify Miller as an occupant of the car.No one else testified thathe was.'Flohr said that the next morning when he came to work, Snowberger andMiller were talking at Snowberger's desk and failed to say good morning to him.He also testified that from then on Respondent watched him closely and gavehint more "dirty" work.He was unable to give any instances of "watching" byanyone specifically, and admitted the "dirty" work referred to was his regularjob, but contended he was given extra amounts of the less desirable tasks, al-though not working any longer hours than before.He was unable to furtherelucidate this contention.Flohr admitted the installation of the stop-motiondevices and while first denying that they resulted in less fixing work, subse-quently admitted that they did.He admitted that no other incidents occurred,.no threats were made and that other than Miller, no representative of manage-ment was aware of his union membership or activities.On November 24, 1947, Snowberger came up to Flohr and told him to get histool box and leave.He told Flohr his work was unsatisfactory and said "some-thing about the stop-motions cutting the need for help." Snowberger agreedwith Flohr that he was the oldest fixer other than Miller. Flohr asked Snow-berger if it was because of the Union and Snowberger replied that he knewnothing about the Union.Flohr then left.Later he returned and saw Reid,asking him for an explanation.Reid told him it was because the stop-motiondevices reduced the need for fixers and advised him not to work against ,the 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany he was with. Flohr also asked Reid about the Union and said thatReid made no reply. Flohr further said that in response to his inquiry Reidtold him he would not be blacklisted.All of the above is Flohr's version of whathappened.He pointed out that he had been a fixer longer than Burns, had beena foreman-fixer for a period,. and should not have been laid off because ofseniority.Portner, a witness called by the General Counsel, testified that he heard Millersay, during a discussion of the Union among the workers, that he knew howmany had attended the union meeting, and that he could not say anything foror against the Union.Bryan, another witness for the General Counsel, saidthat Miller had once told him that he (Miller) had no use for the Union whichrepresented employees in a plant where Bryan had formerly worked.This wasnot the union in this case.C.Evidence adduced by RespondentUndisputed expert evidence, as well as the testimony of Respondent's officials,clearly established that the installation of the electric stop-motion devices re-duced breakage, machine damage, and broken needles, and resulted in substan-tially less fixing work. It was also undisputed that Respondent had no senioritypolicy in the plant, and reduced its force when necessary on the basis of meritrather than seniority. It was further established that on November 24, all theoperating knitting machines had been equipped with the stop-motion devices.Miller, Flohr's foreman, corroborated his own functions as foreman.He testi-fied that Flohr was a less efficient worker than Burns and that he had reportedFlohr's deficiencies to Snowberger upon occasion.However, he testified, and itwas both corroborated and undisputed, that he had nothing to do with the decisionto terminate Flohr, and was unaware of it until after it occurred.He' deniedthat he had any knowledge of Flohr's union membership or activities, and deniedever discussing the Union with Flohr.He stated that he was not present inthe car when Flohr met Fiore and never heard Flohr discuss the wages paid atthe Utica mills.Miller lived. one block from the plant and only rode with theothers occasionally.He denied ever sitting in the car for any period of around8 minutes while only a block from home.He said that he had no recollectionof not speaking to Flohr on the morning of October 16, but denied that he hadtreated Flobr in any different manner after that date.He also denied thatFlohr had any different or dirtier work after that date, and pointed out that hehimself, as foreman-fixer, did the most difficult fixing.Miller testified that afterNovember 24, he and Burns did all the fixing and no one replaced Flohr.Healso said that after Burns quit in 1948, he handled all of the fixing work alone.In each case this was because of the reduction in such work by the installationof the stop-motion devices.Miller further denied making any statements toPortner about the Union.Itwas undisputed that Miller was the best fixer, so the choice narrowed toBurns and Flohr. Some effort was made by the General Counsel to prove thatFlohr's work was handled by others after he left.However, the record estab-lishes only that all of the operators upon occasion when their work was slackhelped to do incidental fixing jobs of lesser complexity, and that such had alwaysbeen the practice in the plant.The record convinces me, and I find, that Re-spondent assigned no one to replace Flohr as a fixer.Snowberger, Respondent's superintendent, testified that some time beforeNovember 24 he and Reid had discussed the matter of layoffs because of the WAYNIISBORO KNITTING COMPANY119stop-motion devices, and that they had agreed that when the time came, Flohrshould be laid off because Burns was a better fixer. The record reveals thatfrom Respondent's viewpoint Burns was the better. It will serve no useful pur-pose to document the evidence with respect to the quality of Flohr's work. Inany event, it is unessential, as the real question is the reason for his layoff, andnot the basis for its formation.Snowberger denied any knowledge of Flohr'sunion activities, and said that he had not discussed Flohr's layoff with Miller.Because Snowberger did the hiring and firing, Reid left to him the decision asto the appropriate time.No evidence was adduced to show that Snowbergerhad any knowledge of Flohr's union activities.Snowberger denied that Flohr'slayoff had any connection therewith.He said that on November 24 he toldFlohr he was being let go because of the stop-motion devices and that Flohrmerely said O. K. and left.He denied that Flohr asked him anything about theUnion.He also denied that he told Flohr to leave at once, and said he wassurprised when Flohr did not return in the afternoon to complete the day.Hetold Flohr that he was less satisfactory than Burns and that was the basis forthe decision.Snowberger explained that while Flohr was a fixer longer thanBurns, and had been a foreman for a period, that during that time help hadbeen difficult to get because of the war, and that in spite of Flohr's experience,Burns was a better fixer.He admitted knowledge of the union distribution ofpamphlets, but knew nothing about any employees joining.As far as he knew,the plant had never had a union.He also denied treating Flohr any differentlyafter October 16, and could not recall the incident when Flohr said that Snow-berger and Miller did not say good morning.He further denied Flohr's workassignments were any different after October 16, and pointed out that they wereprobably lighter because the stop-motion devices had reduced the fixing work tosome extent by that time.He corroborated the fact that no one replaced Flohr,and that Miller had been the only fixer employed since Burns left.He deniedwatching Flohr closer after October 16.He also corroborated that all operatorshelped do occasional fixing work when their own work was slack, and that thiswas a custom in the department.Reid, Respondent's general manager, testified that he and Snowberger reachedthe decision on the termination of Flohr, and that Miller knew nothing aboutit.Reid also denied any knowledge of Flohr's union activity.He corroboratedSnowberger's statement that Burns was retained as the better fixer, and thathe (Reid) left to Snowberger the decision as to when to terminate Flohr, basedupon the status of the installation of the stop-motion devices.He admittedknowledge of the union handbills.Reid said that when he saw Flohr after hislayoff he advised Flohr it was because the stop-motion devices resulted in lessfixing work and in Respondent's opinion the other fixers were better.He ad-mitted that Flohr asked if it was because he had joined the Union and saidthat he told Flohr, "Donald, that is news to me. I didn't know you were aUnion member."He also testified that before Flohr asked about the Union, hehad advised Flohr that he should always work for the best interests of hisboss and company, and if he did so, he would never have to worry about havinga job.Reid explained that he had reference to Flohr's qualities as a workmanand employee, and was then unaware of Flohr's union activities. Reid alsotestified that no one was employed to replace Flohr.D. Conclusions and ultimate findingsThe undisputed evidence in the record established that the installation ofthe stop-motion devices did reduce the fixing work, and consequently the need 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor fixers, and that Respondent's policy concerning reductions in force was toretain employees on the basis of merit rather than seniority. It was also undis-puted that Respondent's officials, other than Miller, had no knowledge ofFlohr's union activities, and that Miller was not consulted and was unaware ofthe decision to terminate Flohr.Miller himself denied that he knew of Flohr'sunion activities, and under all of the circumstances, it seems probable to me thatliedid not. It is not essential, however, to resolve this issue, because it isimmaterial whether Miller knew of Flohr's union activities if this had nothingto do with his termination. I am convinced, and find from a preponderance ofthe credible evidence, that Reid and Snowberger had no knowledge of Flour'sunion activities when he was terminated.The General Counsel made no attempt to refute the evidence that the installa-tion of stop-motion devices reduced the need for fixers, and that Respondentreduced its working force on the basis of merit rather than seniority.On thebasis of this record, the General Counsel's contention, shorn of its embellishmentsand reduced to its bare essentials, seems to be that if an employee joins a unionand engages in union activity, a discharge or termination by an employer amountsto discrimination.The inadequacy of such a position needs no elaboration.Even assuming,arguendo,that Respondent's officials were aware, of Flohr'sunion. activities, the General Counsel has failed to prove a termination for dis-criminatory reasons. I The record is utterly barren of any antiunion conductby Respondent.The failure of proof as to the alleged interference, restraint,and coercion.has previously been found.At best, Flohr seemed to be graspingat straws to make out a case.His testimony of officials not saying good morn-ing, of being "watched" but ' not seeing anyone watching him, and of beingassigned extra "dirty" work but not being able to elaborate on this contention,illustrates this point.His union activity which. might have come to the atten-tion of Respondent was to say the most fragmentary. In a plant of over 400employees, he handed out 1 union card during working hours, with the officialsin view, the whole transaction apparently taking less than a minute.Reid and Snowberger both testified credibly that they decided to terminateFlohr because they thought Burns was a better fixer. It is clearly establishedthat Flohr was not replaced, and that some 7 months later when Burns resigned,he was not replaced and Miller alone handled the fixing-work.Even assumingthat Respondent's officials knew of Flohr's union activities, there is nothing inthe record to indicate that such activities were the reason for his termination.Under all of the circumstances, and upon consideration of the entire record,the preponderance of credible evidence convinces. me and I so find, that Respond-ent did not discriminatorily discharge or terminate Flohr because of his unionmembership or activities, but on the contrary, terminated Flohr without dis-crimination because of a reduction in work.Upon the basis of the above findings of fact,. and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.2.Respondent is engaged in commerce within the meaning of Section 2 (0)and (7) of the Act.3.Respondent has not engaged in any unfair labor practices within the mean-ing of Section 8 (a) (1) and (3) of the Act. WAYNESBORO KNITTINGCOMPANY121.RECOIIDIENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law and'upon the entire record in the case, it is recommended that the complaint againstRespondent be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Imme-diately upon the filing of such statement of exceptions and/or brief, the partyfiling the same shallserve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portions ofthe record relied upon and shall be legibly printed or mimeographed, and ifmimeographed, shall be double spaced.Proof of service on the other parties of.all papers filed with the Board shall be promptly made as- required by Section.203.85.As further provided in Section 203.46, should any party desire permis-sion to arpie orally before the Board, request therefor must be made in writingto the Board within ten (10) days from the date of service of the order trans-ferring the case to the Board.In the event no Statement. of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendation, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, 'and all objections thereto shall be deemed waived for all purposes.Dated.at Washington, D. C., this 17th day of March 1.950.ROREIrrL. PIPER,Trial E.camivxr.